TATE, Judge.
This is an appeal from summary judgments upholding policy defenses and dismissing three insurers from this tort suit. This proceeding arises out of the same accident and involves the same issues as those decided in a companion appeal this day decided, Mrs. John A. Fontenot v. Aetna Insurance Co., 225 So.2d 648.
For the reasons set forth in the opinion in that companion appeal, we affirm the surance Company, but we reverse the sum-summary judgment dismissing Allstate In-mary judgments dismissing the Aetna Insurance Company and the Continental Casualty Company. The case is remanded for further proceedings consistent with the views expressed. The costs of this appeal are to be paid by Aetna and Continental; all other costs to await final disposition of these proceedings.
Affirmed in part; reversed in part.
On Application for Rehearing.
En Banc. Rehearing denied.